Nichols, Presiding Judge.
An award of the State Board of Workmen’s Compensation unreversed is res judicata of all matters therein adjudicated and cannot be challenged or changed *302except upon a showing of change in condition. See Carney v. Travelers Ins. Co., 101 Ga. App. 42 (112 SE2d 69), and citations.
The first award standing unreversed which denied the claimant compensation for the difficulties from which he was then suffering established that such condition was not compensable, and the evidence upon the second hearing, based upon a change in condition, which only established that such condition had become worse did not authorize the award of compensation. The superior court erred in affirming the award of the State Board of Workmen’s Compensation.

Judgment reversed.


Hall and Deen, JJ., concur.